This was a suit to foreclose a mortgage. The appeal is from the final decree.
An examination of the record discloses two errors in the decree.
The record having been seen and inspected and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the said decree insofar as the amount of principal and interest found in the decree to be due is excessive. The sum stated is $13,078.01. This sum should have been stated as $13,054.77. It appearing that the balance due July 6, 1926, after payments made on that date, was $11,819.15; that interest had accrued up to the date of the decree for one year; three months and twenty-two days in the sum of $1,235.62, making a total, as above stated, of $13,054.77. There is further error in the said decree insofar as it allows a solicitor's fee of $800.00. See Brett v. First National Bank of Marianna and also Brooks v. Roberts decided at this term. It is ordered that the Chancellor may take testimony for the complainants as to the amount of Solicitor's *Page 435 
fees, within the terms of the mortgage, agreed by them to be paid to their Solicitors for their services and amend the decree rendered by substituting such amount so proven for the sum allowed in the decree appealed from, and by substituting $13,054.77 for principal and interest in lieu of $13,078.01, as it appears in the final decree. The decree is affirmed in other respects. The costs of this appeal shall be taxed against the appellees.
TERRELL, C. J., AND WHITFIELD, ELLIS AND BROWN, J. J., concur.